136 U.S. 570 (1889)
SHERMAN
v.
ROBERTSON.
No. 180.
Supreme Court of United States.
Submitted November 25, 1889.
Decided December 2, 1889.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*571 Mr. Waldo Hutchins and Mr. William Forse Scott for plaintiffs in error.
Mr. Solicitor General for defendant in error.
PER CURIAM.
The judgment of the court below is
Reversed with costs, on the authority of the decision of this court in the case of Hartranft v. Oliver, (No. 190 of October term, 1887), 125 U.S. 525, and the cause is remanded with directions to enter judgment for the plaintiffs.